Case 13-36609        Doc 36     Filed 04/30/19     Entered 04/30/19 16:24:30          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 36609
         Phyllis M Hojnacki

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 09/16/2013.

         2) The plan was confirmed on 11/19/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/11/2014.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/20/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 67.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $5,415.71.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-36609            Doc 36        Filed 04/30/19    Entered 04/30/19 16:24:30              Desc         Page 2
                                                        of 4



 Receipts:

           Total paid by or on behalf of the debtor               $319,800.00
           Less amount refunded to debtor                          $23,130.87

 NET RECEIPTS:                                                                                    $296,669.13


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,845.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                       $11,979.70
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $15,824.70

 Attorney fees paid and disclosed by debtor:                       $500.00


 Scheduled Creditors:
 Creditor                                            Claim         Claim         Claim        Principal      Int.
 Name                                      Class   Scheduled      Asserted      Allowed         Paid         Paid
 Amalgamated Bank Of Chicago           Unsecured      2,848.00       2,848.73      2,848.73      2,848.73        0.00
 Becket & Lee                          Unsecured      9,344.00       9,344.02      9,344.02      9,344.02        0.00
 Becket & Lee                          Unsecured         617.00        617.02        617.02        617.02        0.00
 Bottom Dollar Payday Loan             Unsecured         650.00           NA            NA            0.00       0.00
 Brighton Financial                    Unsecured         200.00           NA            NA            0.00       0.00
 Cash Jar                              Unsecured      1,093.75            NA            NA            0.00       0.00
 Certified Services Inc                Unsecured           0.00           NA            NA            0.00       0.00
 Cook County Treasurer                 Secured        2,700.00       7,044.47      2,700.00      2,700.00        0.00
 Cook County Treasurer                 Secured        3,592.44       7,044.47      3,592.44      3,592.44        0.00
 Cook County Treasurer                 Unsecured           0.00        752.03        752.03          42.84       0.00
 Credit First                          Unsecured          98.00         98.65         98.65          98.65       0.00
 Dell Financial Services Inc           Unsecured           0.00         73.38         73.38          73.38       0.00
 Department Stores National Bank       Unsecured         249.00        113.71        113.71        113.71        0.00
 Illinois Dept of Revenue 0414         Unsecured         305.70        380.70        380.70        380.70        0.00
 Illinois Dept of Revenue 0414         Priority       2,807.00       2,842.06      2,842.06      2,842.06        0.00
 Internal Revenue Service              Priority      95,383.14     97,951.54     97,951.54      97,951.54        0.00
 Internal Revenue Service              Unsecured     19,060.67     20,554.53     20,554.53      20,554.53        0.00
 Jefferson Capital Systems LLC         Unsecured      1,418.00       1,418.06      1,418.06      1,418.06        0.00
 JP Morgan Chase Bank NA               Secured      213,541.00    211,474.95    211,474.95      89,285.44        0.00
 JP Morgan Chase Bank NA               Secured        7,000.00     12,484.32       7,000.00      7,000.00        0.00
 Mass Street Group                     Unsecured         180.00           NA            NA            0.00       0.00
 Mira Med Revenue Group                Unsecured      1,878.79            NA            NA            0.00       0.00
 Northway Financial Corporation LTD    Unsecured         500.00           NA            NA            0.00       0.00
 Northwestern Medical Faculty Founda   Unsecured         240.17           NA            NA            0.00       0.00
 Portfolio Recovery Associates         Unsecured     11,824.00     11,518.24     11,518.24      11,518.24        0.00
 Portfolio Recovery Associates         Unsecured      1,653.00       1,554.63      1,554.63      1,554.63        0.00
 Portfolio Recovery Associates         Unsecured     11,711.00     11,711.53     11,711.53      11,711.53        0.00
 Portfolio Recovery Associates         Unsecured      6,641.00       6,641.81      6,641.81      6,641.81        0.00
 Portfolio Recovery Associates         Unsecured      4,982.00       4,982.44      4,982.44      4,982.44        0.00
 Portfolio Recovery Associates         Unsecured      1,010.00       1,010.86      1,010.86      1,010.86        0.00
 Quantum3 Group                        Unsecured         723.00        723.53        723.53        723.53        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-36609             Doc 36    Filed 04/30/19    Entered 04/30/19 16:24:30              Desc         Page 3
                                                     of 4



 Scheduled Creditors:
 Creditor                                         Claim         Claim         Claim        Principal       Int.
 Name                                  Class    Scheduled      Asserted      Allowed         Paid          Paid
 Quantum3 Group                     Unsecured         270.00        270.26        270.26        270.26         0.00
 Sabal Financial In                 Unsecured         600.00           NA            NA            0.00        0.00
 US Small Business Administration   Unsecured      3,810.59       3,568.01      3,568.01      3,568.01         0.00
 Webbank/Dfs                        Unsecured          73.00           NA            NA            0.00        0.00


 Summary of Disbursements to Creditors:
                                                                 Claim           Principal                Interest
                                                               Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $211,474.95         $89,285.44                   $0.00
       Mortgage Arrearage                                   $7,000.00          $7,000.00                   $0.00
       Debt Secured by Vehicle                                  $0.00              $0.00                   $0.00
       All Other Secured                                    $6,292.44          $6,292.44                   $0.00
 TOTAL SECURED:                                           $224,767.39        $102,577.88                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00              $0.00                   $0.00
        Domestic Support Ongoing                                $0.00              $0.00                   $0.00
        All Other Priority                                $100,793.60        $100,793.60                   $0.00
 TOTAL PRIORITY:                                          $100,793.60        $100,793.60                   $0.00

 GENERAL UNSECURED PAYMENTS:                               $78,182.14         $77,472.95                   $0.00


 Disbursements:

           Expenses of Administration                           $15,824.70
           Disbursements to Creditors                          $280,844.43

 TOTAL DISBURSEMENTS :                                                                         $296,669.13




UST Form 101-13-FR-S (9/1/2009)
Case 13-36609        Doc 36      Filed 04/30/19     Entered 04/30/19 16:24:30            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/30/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
